Title: To Benjamin Franklin from Joseph Galloway, 10 October 1770
From: Galloway, Joseph
To: Franklin, Benjamin


Dear Sir
Philada. Octr. 10. 1770
This will be deliver’d to you by Mr. William White for whose Parents, as well as himself, I have a particular Regard. His Arrant to London is with Design to finish his Studies in Divinity, and to obtain Orders in the Church. If great Goodness and Rectitude of Heart, improved by a virtuous and liberal Education, and free from the Vices and Licentiousness too frequently the Attendants on unguarded Youth, render a young Gentleman fit for the great and important Duties of Religion, I have good Reason to beleive, the Object of this Letter will not prove an inferiour Ornament to the Sacred Profession. Under this Opinion of him, permit me, to recommend him to your Advice Assistance and Friendship. I will not offer an Apology on this Occasion, as I well know the Pleasure you recieve in lending your Aid to Mankind in general, but to Youth in particular, in their laudable Pursuits, will more than compensate for any Pains you may be at in performing the benevolent Office. I am with much Esteem your most obedient humble Servant
Jos. Galloway
 
Addressed: To / Benjamin Franklin Esquire / Deputy Post Master General of / North America in / Craven Street / London / per Favor / Mr. White
Endorsed: White
